Citation Nr: 1120911	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-12 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a hearing before the Board in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

At the March 2011 Board hearing the Veteran testified that that his PTSD symptoms were worse since his last VA examination in September 2009.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

VA treatment records dated through October 2010 have been associated with the claims file. Any treatment records dated after October 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from October 2010 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score. 

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that considers the evidence received since the statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


